Citation Nr: 0116603	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-15 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected fracture of the right cuboid bone, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied an increased evaluation for residual of 
fracture of right cuboid bone. 


FINDING OF FACT

The veteran's service-connected fractured right cuboid bone 
is manifested by complaints of pain in his forefoot, 
limitation of walking to one-and-a-half miles without pain, 
and inability to run.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected fractured right cuboid bone are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

In June 1966 while serving in Vietnam, a fork lift 
dorsiflexed the veteran's right forefoot, and he sustained a 
fracture to his cuboid.  Subsequently, he was hospitalized 
and his foot was placed in a cast. 

The veteran filed his initial claim for entitlement to 
benefits for this injury in May 1972.  On VA examination in 
September 1972, he had normal range of motion of all 
extremities and normal ability to stoop and squat.  There was 
no external evidence of bone pathology and normal residual 
functional capacity.  The diagnosis was status post old 
fracture, simple, compound, incomplete of cuboid, right foot 
with normal residual functional capacity.  An October 1972 
rating decision granted the veteran service connection at 0 
percent disabling for a fractured cuboid bone of the right 
foot. 

In June 1973, the veteran was again accorded a VA 
examination.  He complained of pain in the foot, especially 
under the big toe.  Pain was exacerbated by standing or 
walking.  On examination, there was no swelling or deformity.  
He had complete active and passive range of motion of the 
ankle and foot, but there was pain on motion.  There was no 
evidence of vessel or nerve injury.  The diagnosis was 
residuals of right cuboid bone fracture.  X-rays showed no 
evidence of fracture.  The radiologist reported that, if 
there was a fracture of the right cuboid, it had healed 
almost perfectly and could not be determined in the present 
study.

In September 1986, the veteran filed a claim for increase in 
the evaluation of his right foot disability.  The RO obtained 
his VA outpatient treatment records dated from August 1985 to 
November 1986.  In August 1985, and June and September 1986, 
he complained of pain in the right great toe.  Examination on 
all three occasions was essentially normal, with subjective 
complaints.  August 1985 x-rays showed minimal spurs arising 
from both the plantar and posterior borders of the os calcis, 
and the examination was otherwise normal.  In September 1986, 
a provisional diagnosis of questionable tendonitis was made.  
On podiatry follow-up in October 1986, the diagnosis was 
probable Joplin's neuroma.  X-rays in November 1986 showed no 
significant radiographic abnormality.

In a rating decision of November 1986, the veterans' rating 
was increased to 10 percent.

The veteran underwent a VA examination in December 1987.  He 
said that injections had not helped the pain.  He complained 
of pain in the ball of the right foot beneath the first 
metatarsal head and no pain at present in the lateral foot.  
On examination, he walked without limp equally well on heels 
and toes.  On walking on his toes, he did complain of pain in 
the sesamoid region of the first toe of the right foot.  
There was mild tenderness on palpation over the sesamoid bone 
and between the first and second toes.  Sensation and 
strength were normal, and there was no evidence of Joplin's 
neuroma of the right foot.  X-rays showed no remarkable 
findings except for minimal spur at the plantar and posterior 
borders of the os calcis.  The sesamoids appeared to be in 
their normal anatomical position.  The assessment was 
subjective complaint with no deformity or fracture on x-rays 
and no evidence of Joplin's neuroma.  The 10 percent 
evaluation was confirmed in a December 1987 rating decision.

On VA examination in April 1988, the veteran complained of 
intermittent burning pain in the plantar aspect of the right 
large toe and metatarsal head going over the dorsum of the 
right large toe.  On examination, the veteran ambulated well 
with no limp.  Ankle motion was bilaterally negative and 
equal.  There was pain on palpation of the lateral sesamoid 
under the first right metatarsal head area.  There was hallux 
valgus of 10 degrees on the right.  X-rays were negative for 
fracture or dislocation.  The assessments were right lateral 
sesamoiditis and mild hallux valgus of the right foot.  The 
veteran's 10 percent rating was confirmed.

In February 1999, the veteran filed the current claim for 
increase.  The RO requested the veteran's VA outpatient 
treatment records from February 1998 to the present.  
Outpatient treatment records from December 1998 to January 
1999 were received.  These records show an initial assessment 
in December 1998 for a requested referral to podiatry.  The 
veteran reported that his right great toe gets numb.  The 
treatment note indicated tenderness of the sole under the 
left [sic] metatarsal head.  The impression was 
fasciitis/degenerative joint disease.  X-rays showed normal 
bone density and architecture.  There was no evidence of 
osteoblastic or osteolytic process.  Joint spaces were 
preserved without evidence of arthritic change.  There was no 
soft tissue swelling or calcification.  The impression was 
normal examination.

In January 1999, the veteran had the requested podiatry 
consultation.  On examination, there was pain on palpation of 
the right first metatarsophalangeal joint (MPJ).  There was 
no edema, ecchymosis, or crepitus.  The impression was mild 
degenerative joint disease, right first MPJ.

On June 1999 VA examination, the veteran reported that his 
big toe has been uncomfortable for the past 30 years.  He 
complained of pain and numbness in his forefoot.  He 
indicated that injections for pain did not provide any 
relief.  Likewise, the orthotics in his shoes did not 
alleviate his pain.  The veteran stated he never had surgery 
on his foot and was able to walk about one to one and a half 
miles without pain.  The majority of his pain and discomfort 
came from his forefoot.  He reported that he was unable to 
run or ride a bike because of the pain in his forefoot.  It 
was noted that he did not have any pain in his midfoot or 
hindfoot.  

On examination, the veteran was able to stand up, but unable 
to go on his toes on his right side.  He was able to go on 
his heels without any difficulty.  He walked with minimal to 
no limp.  He had full ankle dorsiflexion of 35 degrees and 
plantar flexion of 50 degrees.  He was nontender about the 
hindfoot and midfoot joints.  Examination of the forefoot 
revealed that he was exquisitely tender from the 
metatarsophalangeal joint to the interphalangeal joint of the 
great toe.  He did not have any tenderness directly on the 
joint, or over the sesamoids.  His sensation was grossly 
intact distally.  He had a tremendous amount of pain with 
hyperextension of the great toe as well as hyperflexion of 
the great toe both at the metatarsophalangeal joint and at 
the interphalangeal joint.  He did not have any numbness or 
tingling.  He also had tenderness about the first web space.  
He had no tenderness with squeezing of the forefoot.  

X-rays were reviewed.  They revealed that his hindfoot and 
midfoot were within normal limits.  The forefoot appeared to 
be within normal limits.  The metatarsophalangeal joint 
appeared to have good cartilage.  It was noted that there may 
have been some dorsal osteophytes, hallux rigidus, otherwise 
it was within normal limits.  There was no fracture or 
nonunion of the proximal or distal phalanx of the great toe.  
There was no evidence of a fracture of the 
metatarsophalangeal joint or the interphalangeal joint.  

The examiner's impression was painful right great toe and 
forefoot area.  The etiology was unclear.  The examiner noted 
the possibility of nerve injury or a soft tissue injury as a 
result of his crushed foot injury.  Further, the examiner 
noted that he may have hallux rigidus.  It was noted that in 
either case, the veteran was limited as to how far he could 
walk.  The examiner concluded that the physical findings and 
history were consistent with the diagnosis of forefoot 
possible arthritis or nerve injury.  

In March 2000, the veteran submitted copies of VA outpatient 
treatment records, most of which were previously of record.  
They included treatment notes dated in April 1987, December 
1988, and January 1989, which reflected complaints of right 
great toe joint pain with an assessment in April 1987 of rule 
out fibular sesamoiditis and showed that the veteran was 
given an injection for the pain.  In December 1988, he 
complained of a painful tibial sesamoid of the right foot 
with onset about three years previously, which increased with 
ambulation.  He had previous steroid injection that provided 
temporary relief.  The impression was tibial sesamoiditis.  
He was given an injection and a follow-up appointment in 
three weeks.  An apparent follow-up note, the date of which 
is unclear, but likely in January 1989, showed the veteran 
was doing well and reported 90 percent plus improvement.  
There was no palpable tenderness over the right tibial 
sesamoid area.  He was to return in one month.  He failed to 
report for an examination in February 1989.

In May 2000, an outpatient record dated in April 2000 was 
received.  It showed the veteran was seen for a check of his 
painful right foot.  He was still about 50 percent better 
since his last injection.  On examination, there was 
tenderness to palpation and no crepitus.  The assessment was 
degenerative joint disease of the right first MPJ, improved 
about 50 percent with occasional severity with work 
activities.


II.  Legal analysis

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  The 
veteran has been notified of information necessary to 
substantiate his claim by means of a March 1999 letter 
notifying him that the RO was gathering his VA outpatient 
treatment records.  He was also advised that it would be in 
his interest to have any private treatment records submitted 
to the RO.  He was notified of the necessity of a VA 
examination to support his claim in a May 1999 letter.  He 
was also told of the consequences of failing to report for an 
examination.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103).  The RO afforded the veteran an appropriate 
VA examination in June 1999.  The veteran's service medical 
records are in the claims file.  Further, the RO requested 
and received the veteran's VA treatment records including 
outpatient reports.  There is no indication of additional 
relevant records that the RO failed to obtain.  The veteran 
was also told of applicable laws and regulations in the June 
2000 statement of the case.  Accordingly, the RO has 
satisfied its duty to notify and assist the veteran.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

Disability ratings are intended to compensate average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  Id.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2000).  Nevertheless, 
past medical records do not take precedence over current 
findings in determining whether to increase a disability 
rating, although a rating specialist is directed to review 
the recorded history of disability to make a more accurate 
evaluation.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work 
(38 C.F.R. § 4.2) and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000). 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran is in disagreement with the 10 percent evaluation 
assigned for his service-connected fractured cuboid bone, 
which is currently rated under diagnostic code 5284.  Because 
there is no diagnostic code specifically for a fracture of 
the right foot the veteran's disability has been rated by 
analogy under the code for foot injuries.  38 C.F.R. § 4.20.  

Under diagnostic code 5284, a 10 percent rating contemplates 
moderate impairment; a 20 percent contemplates moderately 
severe impairment; and a 30 percent rating contemplates 
severe impairment.  With actual loss of the use of the foot, 
a 40 percent rating is applicable.  The medical evidence of 
record shows that the veteran is able to walk and stand, has 
full range of foot motion, no numbness or tingling, and that 
his x-rays are essentially normal.  He has tenderness over 
part of the foot, and he is unable to run, but can walk a 
mile and a half.  Over the years, he has sought medical care 
from time to time because of complaints of foot pain.  This 
evidence reflects no more than, at most, moderate foot 
disability, and a rating higher than 10 percent under 
Diagnostic Code 5284 is not warranted.

Consideration is also given to other potentially applicable 
diagnostic codes.  The veteran does not have flat foot, 
bilateral weak foot, or claw foot, so rating him by analogy 
to Diagnostic Codes 5276, 5277, or 5278 would not be 
appropriate.  The highest rating possible under Diagnostic 
Code 5279, anterior metatarsalgia, is 10 percent.  While the 
veteran has pain and tenderness in the metatarsal region, 
this is compensated under the current diagnostic code, and he 
could not get a separate evaluation for pain under a 
different code, as this would constitute pyramiding.  38 
C.F.R. § 4.14.  

Hallux valgus warrants a maximum 10 percent evaluation under 
Diagnostic Code 5280 if so severe as to be equivalent to 
amputation of the great toe.  Hallux rigidus warrants a 
maximum of 10 percent under Diagnostic Code 5281.  While the 
veteran has had diagnoses of hallux valgus and hallux 
rigidus, using either of these codes to rate his disability 
would not result in an evaluation higher than the current 10 
percent.

The veteran does not have hammer toe, so Diagnostic Code 5282 
would not be appropriate.  Neither does he have malunion or 
nonunion of the tarsal or metatarsal bones, so a rating under 
Diagnostic Code 5283 is inappropriate.

VA's Office of the General Counsel has provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97.

This opinion does not apply to the veteran's disability to 
permit a separate rating for arthritis for two reasons: he 
does not have x-ray evidence of arthritis, and his current 
diagnostic code contemplates limitation of motion.

The veteran has occasionally been given a diagnosis of 
degenerative joint disease (arthritis).  Traumatic arthritis 
is coded under Diagnostic Code 5010, and it is to be 
evaluated as degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis is rated as limitation of 
motion of the joint involved, if the arthritis is established 
by x-ray.  In this case, there is no x-ray evidence of 
arthritis.  Even on those examination or treatment records 
containing diagnoses of DJD, the examiners referenced x-rays 
showing essentially normal bony structures of the foot.  
Furthermore, there has been no limitation of motion of the 
ankle or foot, although there is limitation affecting 
standing on the toes on the right.

The Board has also considered whether additional rating 
should be given for functional loss due to pain under 
38 C.F.R. § 4.40 (including pain on use or during flare-ups) 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Since diagnostic code 5284, 
under which the veteran is rated, does not specifically 
address limitation of motion, it must be determined whether 
these provisions are applicable to this diagnostic code. 

In a precedent opinion, VA's General Counsel noted that 
Diagnostic Code 5284 is a general diagnostic code under which 
a variety of foot injuries may be rated, and that the nature 
of the particular injury determines whether limitation of 
motion is involved.  If limitation of motion is involved, 
38 C.F.R. §§ 4.40 and 4.45 should be applied.  With respect 
to fractures of the foot, the General Counsel stated that 
some of these injuries may affect range of motion, and said 
the following: "Fractures and dislocations, for example, may 
limit motion in the subtalar, midtarsal, and 
metatarsophalangeal joints."  VAOPGCPREC 9-98 at 5 (citing 
Jesse C. DeLee, Fractures and dislocations of the foot, in 2 
Surgery of the Foot 592 (Roger A. Mann ed., 5th ed. 1986)).  
Because the veteran's service-connected right foot condition 
prevents the veteran from standing on his toes on his right 
side, the Board will consider whether an increased disability 
rating is warranted within the context of 38 C.F.R. §§ 4.40 
and 4.45.

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform normal working movements of the 
body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints or muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part that becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of the skin, absence of normal 
callosity or the like.  

38 C.F.R. § 4.40 (2000).

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: (a) 
Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.); (b) More movement than 
normal (from flail joint, resections, 
nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement 
(due to muscle injury, disease or injury 
of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess 
fatigability; (e) Incoordination, 
impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45 (2000).

The medical evidence demonstrates mild functional loss 
associated with the veteran's service-connected fractured 
right cuboid bone.  The limitations are: inability to rise on 
his toes on the right; pain on walking more than a mile-and-
a-half; and inability to run.  He has pain to touch in a 
discrete area of the foot.  He has not had, on examination or 
in treatment records, evidence of weakness.  To the extent 
that inability to rise on the toes of the right foot is 
considered limitation of motion, it is not due to ankylosis, 
limitation or blocking, adhesions, tendon tie-up, or 
contracted scars.  He does not have more movement than 
normal.  There is no showing of excess fatigability or 
incoordination.  There is no swelling, deformity, or atrophy.  
There is no evidence of instability of station, disturbance 
of locomotion or interference with sitting.  Standing for a 
long time, or walking long distances, causes pain.  

The limitations of function shown are no more than slight, 
and they are limitations attributable to the pain in the 
veteran's foot.  There is no evidence on which to base a 
finding of more than moderate functional impairment 
(reflected in the current 10 percent evaluation) on flare-ups 
or with pain on use, because that level of impairment is 
already reflected in the current evaluation.  In other words, 
the actual functional impairment the veteran has, even with 
pain on use, is slight, so the current rating for moderate 
disability is adequate to compensate for any additional 
limitation that might result if a flare-up caused additional 
impairment.

Based upon the evidence, the 10 percent rating adequately 
compensates the manifestations of the service-connected 
fractured right cuboid bone.  Further, the Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the current level of the veteran's 
disability in his favor.  However, the objective medical 
evidence does not create a reasonable doubt regarding the 
current level of his disability.  The preponderance of the 
evidence is against assignment of an increased disability 
rating for the veteran's service-connected residuals of 
fractured right cuboid bone.  


ORDER

A disability evaluation in excess of 10 percent for the 
service-connected fracture of a right cuboid bone is denied.



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

 

